857 So.2d 277 (2003)
George CHERRYHOMES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-1929.
District Court of Appeal of Florida, Second District.
September 17, 2003.
CASANUEVA, Judge.
George Cherryhomes challenges the order of the trial court denying his motion for postconviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. We affirm the trial court's denial of the motion on the ground that it is facially insufficient. Our affirmance is without prejudice to any right Cherryhomes might have to file a facially sufficient rule 3.853 motion containing an adequate oath[1] within sixty days from the date of the issuance of our mandate in this case. See Saffold v. State, 850 So.2d 574 (Fla. 2d DCA 2003).
Affirmed.
WHATLEY and NORTHCUTT, JJ., Concur.
NOTES
[1]  An affirmation that the statements made in the motion are true "to the best of my knowledge and belief" is not an adequate oath where the Florida Rules of Criminal Procedure require that a postconviction motion be under oath. See Braun v. State, 789 So.2d 1250, 1251 n. 1 (Fla. 4th DCA 2001).